Exhibit 10.1

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (the “Agreement”), is made effective as of the 10th
day of October 2012, by and between Federal Signal Corporation, a Delaware
corporation (“Federal Signal”), and Braden Waverley, an individual residing in
Hinsdale, Illinois (“Consultant”).

WHEREAS, Federal Signal desires to engage the services of Consultant to act as
its interim chief financial officer while an external search is conducted to
fill the position; and

WHEREAS, Consultant desires to provide such services to Federal Signal pursuant
to the terms and conditions contained in this Agreement.

NOW, THEREFORE, Federal Signal and Consultant, intending to provide a full
statement of their agreement in connection with the Services (as defined below),
and in consideration of their mutual promises, agree as follows:

1) Services. Consultant will provide services consistent with the duties
performed by the chief financial officer of Federal Signal as are generally
described on the attached Schedule I, which is incorporated by reference herein,
and such other services as are mutually agreed upon between both parties in
writing (the “Services”). Consultant shall have the authority commensurate with
that of chief financial officers of companies in the United States of similar
size in the same industry as that of Federal Signal. During the term of this
Agreement, Consultant shall devote his full time, attention, energies and best
efforts, to performing the Services. Federal Signal shall provide Consultant
with reasonable office space at Federal Signal’s headquarters facilities, where
Consultant will perform the Services, along with reasonable staff and
secretarial support.

2) Term of Services. This Agreement shall commence on the date first written
above and shall continue indefinitely until such time as either Consultant or
the Company terminates the Agreement as provided in Section 6 below.

3) Payment for the Services. Federal Signal shall pay Consultant a monthly
amount equal to $33,000, less any applicable taxes including federal employment
withholding taxes that are payable in connection with this amount, for the
Services, which such amount shall be paid consistent with Federal Signal’s
standard payroll practices. Consultant will also be eligible for a bonus for
2012, calculated and paid according to the Federal Signal Short Term Incentive
Bonus Plan practices, using the percentages applicable to the former chief
financial officer and the base compensation for this position recommended by
Federal Signal’s compensation consultant, and pro-rated for the period
commencing upon the effective date of this Agreement and ending on the last day
of the “Plan Year” which is December 31, 2012. For periods following
December 31, 2012, Consultant will be eligible for a discretionary bonus,
subject to approval by the Compensation and Benefits Committee of the Board of
Directors of Federal Signal. Federal Signal agrees to reimburse Consultant for
his reasonable out-of-pocket expenses incurred in connection with the provision
of the Services hereunder, consistent with Federal Signal’s standard
reimbursement policy. Federal Signal also agrees to pay the reasonable
attorneys’ fees and expenses incurred by Consultant in conjunction with the
development of this Agreement which shall not exceed $3,500.



--------------------------------------------------------------------------------

4) Indemnification of Consultant; Directors’ and Officers’ Liability Insurance.

(a) In the event that Consultant, his heirs and estate administrators (an
“Indemnified Party”) becomes involved in any capacity in any litigation,
proceeding, inquiry, investigation or claim brought by or against any person,
including the Board of Directors or the stockholders of Federal Signal or its
regulators, in connection with or as a result of his performance of the
Services, his actions or inactions taken (or not taken) in connection with the
performance of his duties and responsibilities as interim chief financial
officer of the Company or any other matter referred to in this Agreement,
Federal Signal will indemnify, defend and hold harmless Consultant from any
related losses, claims, damages or liabilities and will promptly reimburse
Consultant for its legal and other reasonable fees and expenses as incurred in
connection therewith (as set forth in Section 4(b) below), except to the extent
that any such loss, claim, damage, or liability results primarily from the gross
negligence or willful misconduct of Consultant in his performance of the
Services, his actions or inactions taken (or not taken) in connection with the
performance of his duties and responsibilities as interim chief financial
officer of the Company or any other matter referred to in this Agreement.
Without limiting the generality of the foregoing, Federal Signal’s indemnity
includes, without limitation, any and all losses, claims, damages or liabilities
awarded to a third party by a court of law.

(b) If any litigation, investigation, inquiry or proceeding is commenced as to
which an Indemnified Party proposes to demand indemnification (a “Claim”) under
Section 4(a), such Indemnified Party will notify Federal Signal with reasonable
promptness of such Claim. Within ten (10) days following receipt of such notice,
Federal Signal shall notify such Indemnified Party whether it (i) rejects the
Claim as not covered by Section 4(a) (a “Rejected Claim”), (ii) accepts the
Claim and chooses to defend against such Claim (a “Defended Claim”) or
(iii) accepts the Claim, but chooses not to defend against such Claim (a
“Tendered Claim”). With respect to a Rejected Claim, the proposed Indemnified
Party may pursue any available remedy under law or equity against Federal
Signal. With respect to a Defended Claim, (1) Federal Signal may use counsel of
its choice (who shall be reasonably acceptable to such Indemnified Party),
(2) such Indemnified Party retains the right to consult with Federal Signal in
the defense of such Claim through counsel of its choice (the cost of which will
be paid by such Indemnified Party), and (3) such Indemnified Party will
reasonably cooperate with counsel and Federal Signal with respect to such Claim.
With respect to a Tendered Claim, (1) such Indemnified Party will have the right
to retain counsel of its own choice to represent it, and Federal Signal will pay
the reasonable fees, expenses and disbursements of such counsel as incurred,
(2) Federal Signal will reasonably cooperate with such counsel and such
Indemnified Party with respect to such Claim, and (3) Federal Signal will be
liable for any settlement of any claim, suit or allegation against such
Indemnified Party.

(c) As to any litigation, investigation, inquiry or proceeding for which an
Indemnified Party shall be entitled to defense and indemnification hereunder,
Federal Signal will not settle any such litigation, investigation, inquiry or
proceeding unless (i) such Indemnified Party, by name, is included in any
release or settlement agreement, whether or not the Indemnified Party is named
as defendant in such litigation, investigation, inquiry or proceeding,

 

2



--------------------------------------------------------------------------------

(ii) such Indemnified Party is unconditionally released from all claims and
liabilities asserted or which could have been asserted in such litigation,
investigation, inquiry or proceeding, and (iii) there is no statement in any
such release or settlement agreement as to an admission of fault, culpability or
failure to act by or on behalf of such Indemnified Party.

(d) Without limiting or waiving the right to seek any available remedy against
Federal Signal under applicable laws by any Indemnified Party, this Section 4
shall not apply to an Indemnified Party’s direct claim against Federal Signal as
a result of Federal Signal’s breach of this Agreement. Additionally, a dispute
between an Indemnified Party and Federal Signal which is unrelated to a third
party indemnifiable claim under Section 4(a) above shall not be covered under
this Section 4.

(e) During the term of this Agreement and for ten (10) years thereafter, Federal
Signal agrees to provide coverage for Consultant under Federal Signal’s
directors’ and officers’ liability insurance and errors and omissions coverage
consistent with the coverage provided by Federal Signal to its executive
officers.

5) Standard of Performance; Federal Signal Practices and Policies. Consultant
represents and warrants that the Services provided by Consultant shall be
performed with the degree of skill and care observed by consultants performing
the same or similar services for companies such as Federal Signal. Consultant
further agrees to provide the Services in an honest, moral, and ethical manner
in accordance with this Agreement, the policies, practices, requirements, and
rules promulgated by Federal Signal in writing from time to time and all
applicable laws, ordinances, permits, licenses, governmental rules, regulations,
authorizations, and requirements.

6) Termination. This Agreement may be terminated by either Federal Signal or
Consultant for convenience upon 30 days advance written notice. If this
Agreement is terminated by action of Federal Signal prior to the six (6) month
anniversary of the date first written above, upon such termination date, Federal
Signal shall pay to Consultant the difference between $198,000 and the monthly
amount(s) heretofore paid to Consultant under Section 3 above, less any
applicable taxes including federal employment withholding taxes that are payable
in connection with this amount; provided, however, that if the termination is
for “Cause” as defined below, the payments to be made in accordance with the
foregoing sentence shall be inapplicable and Consultant shall only be entitled
to be paid his fee through the date of termination. For purposes of this
paragraph, Cause shall mean and refer to any of the following conduct on the
part of the Consultant (as determined by the Compensation and Benefits Committee
of the Federal Signal Board of Directors): the willful failure to substantially
perform the duties of the position; the commission of any intentional act of
fraud, embezzlement, theft or misappropriation; the willful engaging in conduct
that is demonstrably injurious to Federal Signal, either monetarily or
otherwise; gross negligence or dishonesty which results in financial loss to
Federal Signal or damage to the reputation of the Board of Directors; or, the
breach of Company policies.

7) Independent Contractor Status. Consultant shall at all times act and perform
as an independent contractor and not as an agent or employee of Federal Signal
or any of its subsidiaries. Federal Signal’s only relationship with Consultant
is through Federal Signal’s contractual relationship embodied in this Agreement.
Consultant shall not, by virtue of being a consultant hereunder, be eligible to
receive any employee benefits for which officers or other employees of Federal
Signal or any of its subsidiaries are eligible at any time.

 

3



--------------------------------------------------------------------------------

8) Intellectual Property. Upon payment of the amounts due under this Agreement,
all work product resulting from the Services rendered pursuant to this
Agreement, including but not limited to all reports, presentations, notes,
materials, references, memoranda, documentation and any other material developed
or prepared by Consultant, whether in hard copy, electronic media or other form
(collectively referred to as the “Work Product”), shall be the sole property of
Federal Signal, provided, however, that such ownership of the Work Product shall
not include any Confidential Information of Consultant as defined below. Federal
Signal shall have the right to obtain from Consultant and to hold in its own
name copyrights or whatever protection Federal Signal may deem appropriate for
the subject matter with respect to the Work Product. Consultant agrees to give
Federal Signal all assistance reasonably required to protect the rights set
forth in this section at Federal Signal’s expense.

9) Confidential Information. Each party (the “Receiving Party”) acknowledges
that it and its Representatives may, in the course of the relationship
hereunder, be exposed to or acquire information which is proprietary to or
confidential to the other party (the “Disclosing Party”), including, without
limitation, proprietary or confidential information pertaining to the business
of the Disclosing Party and any other trade secrets of such Disclosing Party
(together, such Disclosing Party’s “Confidential Information”). Confidential
Information will exclude all information which (a) is at the time of disclosure,
or thereafter becomes, a part of the public domain through no act or omission of
the Receiving Party, its employees or agents, (b) was already in the Receiving
Party’s possession and had not been obtained by the Receiving Party either
directly or indirectly from the Disclosing Party, (c) is hereafter disclosed to
the Receiving Party by a third party who did not owe the Disclosing Party a duty
of confidentiality (to the Receiving Party’s knowledge), or (d) was
independently developed by the Receiving Party without use of the Disclosing
Party’s Confidential Information. Each Receiving Party agrees to hold all
Confidential Information of the Disclosing Party in strict confidence and not to
copy, reproduce, sell, assign, license, market, transfer or otherwise dispose
of, give or disclose such information to third parties, or to use such
information for any purposes whatsoever other than pursuant to the terms and
conditions set forth in this Agreement. Each Receiving Party will be and remain
liable to the Disclosing Party for any breach of this confidentiality provision.
Upon termination of this Agreement, the Receiving Party will promptly deliver to
the Disclosing Party any and all such information in its possession or under its
control, and any copies made thereof which the Receiving Party may have made,
except as the parties by prior express written permission have agreed to retain.
Should either party violate any obligations of this paragraph, the other party
shall be entitled to any remedies available under law, contract or equity
pursuant to Section 11 below. In the event that a Receiving Party or its
representatives are requested or required (by oral questions, interrogatories,
requests for information or documents, subpoena, civil investigative demand or
similar process) to disclose any information supplied to such Receiving Party by
a Disclosing Party, the Receiving Party will provide the Disclosing Party with
prompt notice of such request or requirement so that the Disclosing Party may
seek an appropriate protective order or waiver. If in the absence of a
protective order or the receipt of a waiver hereunder, the Receiving Party or
any of its representatives is nonetheless legally compelled to disclose
information concerning the Disclosing Party, the Receiving Party may disclose
such information without liability hereunder. The Receiving Party will promptly
notify the Disclosing Party of any disclosure pursuant to the preceding
sentence.

 

4



--------------------------------------------------------------------------------

10) Non-Compete. Consultant agrees that during the term of this Agreement,
Consultant will not engage, directly or indirectly (as an employee, consultant,
independent contractor, officer, or in any other capacity), in any business or
enterprise which is in competition with Federal Signal or any of its
subsidiaries. A business or enterprise will be deemed to be in competition if it
is engaged in any significant business activity of Federal Signal or its
subsidiaries within the United States of America.

11) Remedies. In the event that either party violates or breaches any portion of
Section 9 of this Agreement or in the event Consultant breaches Section 10 of
this Agreement, the non-breaching party shall be entitled to seek to enjoin such
violation or breach and any further violation or breach as well as to an
equitable accounting of earnings, profits and other benefits arising from such
violation, including recovery of damages, which rights shall be cumulative and
in addition to any other remedies to which the non-breaching may be entitled.
Each party acknowledges and agrees that any breach of Sections 9 or 10 may
result in irreparable harm to the non-breaching party. Each party further agrees
that the non-breaching party will be entitled to seek an injunction against the
breaching party without proving actual damages and without posting a bond or
other security. The non-breaching party shall also be entitled to recover from
the breaching party the reasonable attorney’s fees incurred by such
non-breaching party in successfully enforcing the provisions of this Agreement.
The non-breaching party shall also be entitled to all other remedies available
at law for any breach of this Agreement by the breaching party.

12) Cooperation. Consultant agrees to make himself available to Federal Signal
and its legal counsel to provide reasonable cooperation and assistance to
Federal Signal with respect to areas and matters in which Consultant was
involved in connection with the provision of the Services, including any
threatened or actual investigation, regulatory matter and/or litigation
concerning Federal Signal, and to provide to Federal Signal, if requested,
information and counsel relating to ongoing matters of interest to Federal
Signal. Federal Signal will take into consideration Consultant’s personal and
business commitments, will give Consultant as much advance notice as is
reasonably possible, and ask that Consultant be available at such time or times
as are reasonably convenient to Consultant and Federal Signal. Federal Signal
agrees to (i) pay Consultant a reasonable hourly fee in connection with his
cooperation under this Section 12 and (ii) reimburse Consultant for the actual
out-of-pocket expenses Consultant incurs as a result of his complying with this
provision, subject to Consultant’s submission to Federal Signal of documentation
substantiating such expenses as the Federal Signal may reasonably require.

13) Return of Records and Property. Any equipment provided to Consultant in
connection with the performance of the Services hereunder shall remain the
property of Federal Signal. Consultant agrees that any and all company polices
applicable to the provision of the equipment to employees generally shall apply
to Consultant with respect to the provision thereof (e.g., use of reasonable
care with respect to the equipment, no expectation of privacy with respect to
use of the equipment). Upon the termination of this Agreement, Consultant shall
deliver all computers and all copies of computer files, documents, book and
records, notes, data, memoranda, equipment and other property of any nature and
in any embodiment thereof that are in his possession or under his control and
that are the property of Federal Signal or that relate to the Federal Signal’s
business, unless otherwise provided by this Agreement (including Work Product).

 

5



--------------------------------------------------------------------------------

14) Notices. All notices required or permitted under this Agreement shall be in
writing and shall be deemed delivered when delivered in person, deposited in the
United States mail, return receipt requested, postage prepaid, or deposited with
a national carrier (e.g., UPS, Federal Express) marked next-day delivery,
addressed as follows:

If to Federal Signal:

Federal Signal Corporation

1415 W. 22nd Street, Suite 1100

Oak Brook, IL 60523

Attn: Jennifer Sherman

If to Consultant:

Braden Waverley

714 South Thurlow Street

Hinsdale, IL 60521

Such address may be changed from time to time by either party by providing
written notice to the other in the manner set forth above.

15) Severability. If any provision of this Agreement shall be held to be invalid
or unenforceable for any reason, the remaining provisions shall continue to be
valid and enforceable. If a tribunal finds that any provision of this Agreement
is invalid or unenforceable, but that by limiting such provision it would become
valid and enforceable, then such provision shall be deemed to be written,
construed and enforced as so limited, and the parties hereby request the
tribunal to exercise its power, to modify such provision and, in its modified
form, such provision shall then be enforceable.

16) Further Action. The parties hereto shall, at any time from time to time,
after the date hereof, upon request of any other party hereto, do, execute,
acknowledge and deliver or cause to be done, executed, acknowledged and
delivered, all such further acts, assignments, transfers, agreements assurances
and powers of attorney as may be reasonably required to carry out the
transactions herein contemplated.

17) Arbitration. Other than with respect to a payment dispute or any equitable
matter covered under Section 11 above, any dispute or controversy between
Federal Signal and Consultant arising hereunder shall be settled by arbitration
in Chicago, Illinois administered by the American Arbitration Association, with
any such dispute or controversy arising under this Agreement being so
administered in accordance with its Commercial Rules then in effect, and
judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. Arbitration shall be conducted by a single
arbitrator who is licensed to practice law in

 

6



--------------------------------------------------------------------------------

the State of Illinois. The arbitrator shall have the authority to award any
remedy or relief that a court of competent jurisdiction could order or grant,
including, without limitation, the issuance of an injunction. However, either
party may, without inconsistency with this arbitration provision, apply to any
court having jurisdiction over such dispute or controversy and seek interim
provisional, injunctive or other equitable relief until the arbitration award is
rendered or the controversy is otherwise resolved. Except as necessary in court
proceedings to enforce this arbitration provision or an award rendered
hereunder, or to obtain interim relief, neither a party nor an arbitrator may
disclose the existence, content or results of any arbitration hereunder without
the prior written consent of Federal Signal and Consultant. Federal Signal and
Consultant acknowledge that this Agreement evidences a transaction involving
interstate commerce. Notwithstanding any choice of law provision included in
this Agreement, the United States Federal Arbitration Act shall govern the
interpretation and enforcement of this arbitration provision. The non-prevailing
party under this Section 17 shall owe the prevailing party its reasonable costs
and expenses as incurred as a result of such arbitration, including reasonable
arbitrator and attorneys’ fees. Other than with respect to payment disputes or
any equitable matter covered under Section 11 above, the parties will first
attempt to resolve any disputes in good faith for a period of ten (10) business
days prior to either party filing a formal complaint or claim against the other
party.

18) Applicable Law. This Agreement and all matters relating thereto shall be
governed by and construed and interpreted in accordance with the internal laws
of the State of Illinois, without regard to principles of conflicts of law.

19) Assignment. Neither this Agreement nor any part hereof may be assigned
except in writing and only with the advance written consent of the non-assigning
party, which consent may not be unreasonably withheld, conditioned or delayed.

20) Entire Agreement. This Agreement (together with the Schedule I) constitutes
the entire agreement and understanding between the parties with respect to the
subject matter hereof and supersedes and preempts any prior understandings,
agreements, or representations by or between the parties, written or oral. The
parties agree that the Consulting Agreement between Federal Signal and ABW
Holdings, LLC, of which Consultant is an officer, is hereby terminated effective
immediately; provided, however, Federal Signal shall continue to be obligated to
pay ABW Holdings, LLC any billed or as yet unbilled outstanding fees, costs and
expenses due and owing under the Consulting Agreement through the termination
date.

21) Amendment and Waiver. The provisions of this Agreement may be amended or
waived only by the written agreement of Federal Signal and Consultant, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.

22) Survival. The provisions of this Agreement necessary to carry out the
intentions of the parties shall survive termination hereof indefinitely (unless
a shorter survival period is called for within such Section).

 

7



--------------------------------------------------------------------------------

23) Counterparts. This Agreement may be executed in one or more counterparts,
including by facsimile signature, each of which shall be deemed to be an
original and all of which, taken together, constitute one and the same
instrument.

24) During the term of this Agreement and thereafter, Consultant shall not,
whether in writing or orally, willfully malign, denigrate or disparage to third
parties Federal Signal or Federal Signal’s affiliates or their respective
predecessors and successors, or any of the current or former directors, officers
or employees, shareholders, partners, members, agents or representatives of any
of the foregoing, with respect to any of their respective past or present
activities, or otherwise publish (whether in writing or orally) statements that
tend to portray any of the aforementioned parties in an unfavorable light, and
during such period, neither Federal Signal nor any Federal Signal affiliate nor
any of its or their officers, directors, or senior management shall, whether in
writing or orally, willfully malign, denigrate or disparage Consultant to third
parties, or otherwise publish (whether in writing or orally) statements that
tend to portray consultant in an unfavorable light. Nothing contained herein
shall or shall be deemed to prevent or impair Consultant or the officers,
directors or senior management of Federal Signal or any Federal Signal affiliate
(a) from testifying, to the extent that any of them reasonably believes such
testimony to be true, in any legal or administrative proceeding if such
testimony is compelled or requested (or from otherwise complying with legal
requirements), (b) from rebutting any statement made or written about them, or
(c) from making truthful statements as reasonably necessary to enforce their
rights hereunder.

25) Limitation of Liability. IN NO EVENT WILL CONSULTANT BE LIABLE TO FEDERAL
SIGNAL OR TO ANY THIRD PARTY FOR ANY LOST PROFITS, REVENUES, BUSINESS
OPPORTUNITIES, BUSINESS ADVANTAGES, CUSTOMERS, CLIENTS, DATA OR GOODWILL
WHATSOEVER, NOR FOR ANY SPECIAL, CONSEQUENTIAL, INDIRECT OR INCIDENTAL, PUNITIVE
OR EXEMPLARY DAMAGES OR EXPENSES DIRECTLY OR INDIRECTLY RELATING TO ANY
OBLIGATION UNDER OR THE SUBJECT MATTER OF THIS AGREEMENT, WHETHER OR NOT
INFORMED IN ADVANCE OF THE POSSIBILITY OF SUCH DAMAGES AND REGARDLESS OF THE
FORM OF OR THEORY OF RELIEF OF ANY CLAIM OR ACTION.

[Signatures Follow]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed in
their names and on their behalf as of the date first above written.

 

FEDERAL SIGNAL CORPORATION By:   /s/ Jennifer L. Sherman Print Name: Jennifer L.
Sherman Its: Senior Vice President, Chief Administrative Officer, and General
Counsel CONSULTANT

/s/ Braden Waverley

Braden Waverley

 

9



--------------------------------------------------------------------------------

SCHEDULE I

DESCRIPTION OF INTERIM CFO DUTIES

The interim Chief Financial Officer (CFO) provides both operational and systems
support to the company. The interim CFO supervises the finance unit and is the
chief financial spokesperson for the company. The interim CFO reports directly
to the President/Chief Executive Officer (CEO) and directly assists on all
strategic and tactical matters as they relate to budget management, cost benefit
analysis, forecasting needs and the securing of new funding. The interim CFO
shall be responsible for all financial and accounting matters and for the
direction of the offices of the Treasurer and Controller.

ESSENTIAL DUTIES AND RESPONSIBILITIES

 

  •  

Assist in performing all tasks necessary to achieve the company’s mission and
help execute staff succession and growth plans.

 

  •  

Train the Finance Unit and other staff on raising awareness and knowledge of
financial management matters.

 

  •  

Work with the Group Presidents/CEO/Chief Administrative Officer (CAO) on the
strategic vision including fostering and cultivating stakeholder relationships,
as well as assisting in the development and negotiation of contracts.

 

  •  

Participate in developing new business, specifically: assist the CEO and CAO in
identifying new funding opportunities, the drafting of prospective programmatic
budgets, and determining cost effectiveness of prospective service delivery.

 

  •  

Assess the benefits of all prospective contracts and advise the Executive Team
on programmatic design and implementation matters.

 

  •  

Ensure adequate controls exist and that substantiating documentation is approved
and available such that all purchases may pass independent and governmental
audits.

 

  •  

Provide the CEO/CAO with an operating budget. Work with the CEO/CAO to ensure
programmatic success through cost analysis support, and compliance with all
contractual and programmatic requirements. This includes: 1) interpreting
legislative and programmatic rules and regulations to ensure compliance with all
federal, state, local and contractual guidelines, 2) ensuring that all
government regulations and requirements are disseminated to appropriate
personnel, and 3) monitoring compliance.

 

  •  

Oversee the management and coordination of all fiscal reporting activities for
the company including: the company’s public reporting, the company’s
revenue/expense and balance sheet reports, reports to funding agencies,
development and monitoring of the company and contract/grant budgets.

 

  •  

Oversee all purchasing and payroll activity for staff and participants.

 

  •  

Develop and maintain systems of internal controls to safeguard financial assets
of the company and oversee federal awards and programs. Oversee the coordination
and activities of independent auditors ensuring all A-133 audit issues are
resolved, and all 403(b) compliance issues are met, and the preparation of the
annual financial statements is in accordance with U.S. GAAP and federal, state
and other required supplementary schedules and information.

 

  •  

As requested, attend Board and Committee meetings; including being the lead
staff personnel with respect to the Audit/Finance Committee.

 

10



--------------------------------------------------------------------------------

  •  

Monitor banking activities of the company.

 

  •  

Ensure adequate cash flow to meet the company’s needs.

 

  •  

Serve as one of the trustees and oversee administration and financial reporting
of the company’s Savings and Retirement Plan.

 

  •  

Investigate cost-effective benefit plans and other fringe benefits which the
company may offer employees and potential employees with the goal of attracting
and retaining qualified individuals.

 

  •  

Oversee the production of monthly reports including reconciliations with funders
and pension plan requirements, as well as financial statements and cash flow
projections for use by Executive management, as well as the Audit/Finance
Committee and Board of Directors.

 

  •  

Assist in the design, implementation, and timely calculations of wage
incentives, commissions, and salaries for the staff.

 

  •  

Oversee Accounts Payable and Accounts Receivable and ensure a disaster recovery
plan is in place.

 

  •  

Oversee business insurance plans and health care coverage analysis.

 

  •  

Oversee the maintenance of the inventory of all fixed assets, including assets
purchased with government funds (computers, etc.) assuring all are in accordance
with federal regulations.

In the performance of his duties, Consultant shall at all times use the title
and signatory “Interim Chief Financial Officer.”

 

11